Title: From Thomas Jefferson to Joseph Fenwick, 21 July 1787
From: Jefferson, Thomas
To: Fenwick, Joseph



Sir
Paris July 21. 1787.

I am this moment honoured with your letter of the 16th. and  wish it was in my power to give you the information desired [on the] subject of tobacco. The complaint has been universal that the Farmers general have not complied with the order of government. I have therefore desired that they may be called on to report precisely what tobaccos they have purchased on the terms prescribed by the order, that if it shall appear they have not bought the whole quantity, they may be compelled to do it immediately. It is impossible to foresee whether any new regulations will be made to take place on the expiration of the contract of Mr. Morris. I shall certainly press for something to be done by way of antidote to the monopoly under which this article is placed in France. The moment any thing is decided which may be interesting to our commerce, I shall take care to communicate it to them thro’ Mr. Bondfeild: tho’ I do not expect any thing interesting to take place very soon. I am with much regard Sir Your most obedient humble servt,

Th: Jefferson

